Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0129603 to Raptopoulos et al. (hereinafter Raptopoulos), in view of US 2019/0042716 to Kaga et al. (hereinafter Kaga ), and further in view of US 2020/0162434 to Tang et al. (hereinafter Tang).

Regarding claim 1, Raptopoulos teaches,
A drone system comprising: 
Raptopoulos in fig. 1. teaches a payload transportation system 100 controlling UAVs 130A and 130B. (Raptopoulos, [0045]) 
a flight control system providing a user interface for controlling the drone system, the flight control system comprising a processor and memory storing instructions which when executed by the processor configure the system to: 
Raptopoulos in [0045-46] and fig. 1 teach that the portable electronic devices 102 A-B include devices (“flight control system providing a user interface for controlling the drone system”) that can request, schedule, or facilitate payload transportation through various means. Portable electronic devices 102A-B can communicate with UAV service 120, UAV 130, and/or UAV station 140 either directly or indirectly through a network 110. As an example, portable electronic device 102A can communicate directly with or identify the payload carried by UAV 130A.
Raptopoulos in [0062-63] teaches that the portable electronic device includes processor 202, and memory RAM 212 that execute instructions (“the flight control system comprising a processor and memory storing instructions which when executed by the processor”).
Raptopoulos teaches the following features, except for the underlined features,
receive biometric information from the user; 
match the received biometric information to a previously generated user certificate, the user certificate associated with one or more actions the user is authorized to execute; and 
Raptopoulos in [0090] and [0149] teach the portable electronic device 102 (see fig. 1) (“flight control system”) can authenticate the user by validating his or her identity documents, verifying the user's biometric characteristics, verifying a digital certificate, or verifying an encryption key. Once the user is authenticated, user interface of fig. 3B may be accessed, which is discussed further below. Thus, Raptopoulos teaches authentication a user by verifying (“matching”) using digital certificates and biometrics.
 Similarly, Raptopoulos in [0051] teaches that the UAV service 120 may include application servers and message brokers, where the application servers can perform tasks such as processing and authorization, including real time authentication and authorization.  
Thus, Raptopoulos teaches that the biometric matching may be performed by either portable electronic device 102 (client), as discussed in [0090] or by the application server / UAV service 120, as discussed in [0051].
As indicated above, Raptopoulos does not appear to teach matching biometric information “to a previously generated user certificate,”
However, Kaga  teaches the above underlined feature, 
Please notice that the validation of the biometric information in [0035] of the applicant’s specification may be performed by a user device (client) or the certification server. 
Kaga  teaches the use of biometric certificates for authentication between a client (“a flight control system”) and a server. Kaga  in [0046] and fig. 3 teaches the authentication procedure, where the authentication server 1100 uses the biometric certificate 2041 to perform verification in S3160 (“match the received biometric information”) using the acquired biometric information S2030 (“receive biometric information”), from the authentication client 1000. (Kaga , fig. 3 and [0048-51])  
Kaga  in [0051] also teaches that S3160 of verifying a random-number biometric signature (“match the received biometric information”) can also be performed on the authentication client 1000 side, which is not shown in fig. 3.
Thus, (much like Raptopoulos, as discussed above) Kaga  teaches both authentication performed by the server 1100, which corresponds to Raptopoulos’s UAV service 120, and authentication performed by a client (“flight control system”), which corresponds to Raptopoulos’s portable electronic devices 102 A-B. 
Raptopoulos teaches the following,
receive from a user an indication of a desired action; 
As stated above, Raptopoulos in [0090] teaches that once the user is authenticated, user interface of fig. 3B may be accessed. Raptopoulos in [0091-92] teaches that the user interface of fig. 3B, which in the first two sentences of [0092] and also in fig. 3B allows a user to “Schedule New Flight” text in the flight scheduling region of user interface 304. This “Schedule New Flight” text enables the user to schedule a new flight (“receive from a user an indication of a desired action”). 
Raptopoulos teaches the following features,
if the user is authorized to perform the desired action based on matching biometric information, encrypt the desired action and transmitting the encrypted action to a drone; 
As discussed above, the user may be authenticated using the biometrics in order to “Schedule New Flight” (“if the user is authorized to perform the desired action based on matching biometric information”).  
Raptopoulos in [0125-126] teaches the restricted airspace in the control of the UAV 130 that limits the actions that a user may perform with the UAV 130, which corresponds to “if the user is authorized to performed desired action.”
Raptopoulos in [0047] teaches that the network 110 of fig. 1, used for communication between devices (e.g., 102 and UAVs 130) of fig. 1, may be a cellular network using GSM security, which includes encryption. 
Similarly, Tang, discussed further below, teaches a (drone) unmanned aerial vehicle UAV 102 communicating with a control platform 106 through an encrypted channel. (See  Tang, [0002] and [0030] teaching receiving commands by UAV 102, and fig. 2 and [0031-36] teaching establishing an encrypted channel between the UAV 102 and the control platform 106.)  
Raptopoulos teaches the following, 
a plurality of drones, each drone comprising a processor and memory storing instructions which when executed by the processor configure the drone to: 
Raptopoulos in fig. 1. teaches a payload transportation system 100 controlling UAVs 130A and 130B (“a plurality of drones”). (Raptopoulos, [0045]).  Raptopoulos in [0322] teaches that the UAVs have one or more processors and a communication interface.
Raptopoulos teaches the following, except for the underlined features,
receive an encrypted action from the flight control system; 
decrypt the encrypted action using a certificate stored on the drone; and 
execute the decrypted action.
Raptopoulos in the middle of [0110] teaches that after the portable electronic device receives a user input to select a takeoff location of the UAV. User interface 322 can provide one or more messages instructing the user to select a destination location for the UAV (“action from flight control system”). (See also, discussion above regarding Raptopoulos in [0092] teaching a user interface that includes “Schedule New Flight”)
As stated above, Raptopoulos in [0047] teaches that the network 110 of fig. 1, used for communication between devices (e.g., 102 and UAVs 130) of fig. 1, may be a cellular network using GSM security, which includes encryption (“receive an encrypted action … decrypt the encrypted action”). Thus, Raptopoulos teaches encryption and decryption of the communications, which include commands (“action”).
As discussed above, Raptopoulos in [0090] teaches the general use of digital certificates in authentication. However, the above recitation indicates that the decryption uses certificate information stored in the drone, which Raptopoulos does not appear to teach. 
However, Tang teaches the above features, including the underlined features,
Tang teaches a (drone) unmanned aerial vehicle UAV 102 communicating with a control platform 106 through an encrypted channel, where the encrypted channel sends commands (“encrypted action”) to the UAV 102. 
Specifically, Tang teaches receiving commands by UAV 102 (“receive an … action from the flight control system”) from the control platform 106. (Tang, last sentence of [0002] and [0030]) 
Tang in the middle of [0034] teaches the UAV 102 sending 312 (of fig. 3) its own certificate to the control platform 106. Thus, Tang teaches “a certificate stored on the drone.”
Tang in fig. 3 and specifically at the end of [0033] through [0034] teach the process of the UAV 102 and the control platform 106 authenticating each other and negotiating a secure (encrypted) communication channel, initially using public key cryptography, and then generating a session key shared by the UAV 102 and the control platform. (See Tang, fig. 2 and [0031-36])(See also Tang in [0027] which teaches that the use of public key cryptography (PKC) is based on the certificates to establish an encrypted channel.)
Thus, Tang teaches sending commands to a drone, and Tang teaches the use of a certificate that is stored in a drone to establish an encrypted channel used to send and decrypt the commands, which corresponds to “receive an encrypted action from the flight control system; decrypt the encrypted action using a certificate stored on the drone.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raptopoulos, which teaches an authentication for controlling a drone, where the authentication is performed between a portable electronic device 102 (client) and an application server / UAV service 120 that is based on biometrics and/or digital certificates,  with Kaga , which teaches the use of biometric (digital) certificates being used for authentication, by either a server or client, where the biometric data is stored in a certificate. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to utilize the biometric storage capability of a biometric certificate, as taught in Kaga , to store the biometric, which is not stored in the certificate in Raptopoulos.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raptopoulos, which teaches an authentication for controlling a drone, where the authentication is performed between a portable electronic device 102 (client) and an application server / UAV service 120 that uses digital certificates in the  authentication, with Tang, which teaches the use of a certificate stored in a drone to create an encrypted channel, where the encrypted channel may be used to send commands to the drone.  One of ordinary skill in the art would have been motivated to perform such an addition to modify Raptopoulos’s encryption to further utilize a certificate to create the encrypted channel, as taught by Tang. 

Regarding claim 2, Kaga teaches,
The drone system of claim 1, wherein the certificate is a user's biometric certificate associated with authorized actions, and the drone is further configured to: 
As discussed above in the rejection of the independent claim, Kaga  teaches a biometric certificate, while Raptopoulos teaches biometric authentication for a drone, but does not appear to teach the use of a biometric certificate.
Raptopoulos teaches the following,
determine if the decrypted action is one of the authorized actions associated with the user's biometric certificate used to decrypt the received encrypted action.
	As stated above, Raptopoulos in [0125-126] teaches the restricted airspace in the control of the UAV 130 that limits the actions that a user may perform, which corresponds to “if the decrypted action is one of the authorized actions.” 
	
Regarding claim 3, Tang teaches,
The drone system of claim 1, wherein certificate used to encrypt the action is a server certificate.
	Tang in [0034] teaches that both the UAV 102 and the control platform 106 include certificates both of which may be verified by a trusted certificate authority because they are signed by the certificate authority. 
	Tang in [0027] teaches a PKI certificate mechanism provides an infrastructure for secure and standardized key management. The core of the PKI certificate mechanism lies in the management of digital certificates, including the issue, distribution, update, and cancellation of such certificates. In accordance with the present embodiment, the digital certificates are compliant with ITU-T X509 standards.
The examiner interprets either certificate as a server certificate because both are authenticated by a certificate authority, and because the certificates are managed and issued by a standard.

Regarding claim 6, Raptopoulos teaches,
The drone system of claim 1, wherein the receiving the indication of the desired action from the user comprises: 
subsequent to matching the received biometric information to the previously generated user certificate, presenting to the user the one or more actions the user certificate is associated with that the user is authorized to execute; and 
As discussed above, Raptopoulos in [0090] teaches authenticating a user of a drone using biometrics. Then, Raptopoulos in [0091-92] teach presenting the option to the user to “Schedule New Flight” (“receive from a user an indication of a desired action”).
receiving the indication of the desired action as a user selection from the presented one or more actions.
	Raptopoulos in fig. 3b teaches that the user interface allows a user to select Routes (“indication of the desired action as a user selection from the presented one or more actions”). Raptopoulos in [0092-93] further teaches the user being able to select the Routes on the portable electronic device 102, including the selection of a UAV from a plurality of UAVs. (See also, figs. 3c-3j)

Regarding claim 7, Raptopoulos teaches,
The drone system of claim 1, wherein receiving the indication of the desired action from the user comprises: 
receiving the indication of the desired action selected from a plurality of possible actions; and 
Raptopoulos in fig. 3b teaches that the user interface allows a user to select Routes (“indication of the desired action as a user selection from the presented one or more actions”). Raptopoulos in [0092-93] further teaches the user being able to select the Routes on the portable electronic device 102, including the selection of a UAV from a plurality of UAVs. (See also, figs. 3c-3j)
determining if the desired action is one of the one or more actions associated with the user certificate.
	As stated above, Raptopoulos in [0125-126] teaches the restricted airspace in the control of the UAV 130 that limits the actions that a user may perform with the UAV 130, which corresponds to “if the user is authorized to performed desired action.” 	
	Further, Raptopoulos in [0090] teaches authentication regions, that can include a name and password. Raptopoulos in [0091-92] teaches flight regions and asset managing regions, including a team member that manages the regions.  
 	

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Kaga.

The examiner notes that the following rejections of claims 8-9 and 16-17 use the same basis of arguments used to reject claim 1 above.

Regarding claim 8, Raptopoulos teaches,
A method for controlling a drone system, the method comprising: 
Raptopoulos in fig. 1. teaches a payload transportation system 100 controlling UAVs 130A and 130B. (Raptopoulos, [0045]) 
Raptopoulos in [0045-46] and fig. 1 teach that the portable electronic devices 102 A-B include devices (“flight control system providing a user interface for controlling the drone system”) that can request, schedule, or facilitate payload transportation through various means. Portable electronic devices 102A-B can communicate with UAV service 120, UAV 130, and/or UAV station 140 either directly or indirectly through a network 110. As an example, portable electronic device 102A can communicate directly with or identify the payload carried by UAV 130A.
receiving biometric information from the user; 
matching the received biometric information to a previously generated user certificate, the user certificate associated with one or more actions the user is authorized to execute; and 
Raptopoulos in [0090] and [0149] teach the portable electronic device 102 (see fig. 1) (“flight control system”) can authenticate the user by validating his or her identity documents, verifying the user's biometric characteristics, verifying a digital certificate, or verifying an encryption key. Once the user is authenticated, user interface of fig. 3B may be accessed, which is discussed further below. Thus, Raptopoulos teaches authentication a user by verifying (“matching”) using digital certificates and biometrics.
 Similarly, Raptopoulos in [0051] teaches that the UAV service 120 may include application servers and message brokers, where the application servers can perform tasks such as processing and authorization, including real time authentication and authorization.  
Thus, Raptopoulos teaches that the biometric matching may be performed by either portable electronic device 102 (client), as discussed in [0090] or by the application server / UAV service 120, as discussed in [0051].
As indicated above, Raptopoulos does not appear to teach matching biometric information “to a previously generated user certificate,”
However, Kaga  teaches the above underlined feature, 
Please notice that the validation of the biometric information in [0035] of the applicant’s specification may be performed by a user device (client) or the certification server. 
Kaga  teaches the use of biometric certificates for authentication between a client (“a flight control system”) and a server. Kaga  in [0046] and fig. 3 teaches the authentication procedure, where the authentication server 1100 uses the biometric certificate 2041 to perform verification in S3160 (“match the received biometric information”) using the acquired biometric information S2030 (“receive biometric information”), from the authentication client 1000. (Kaga , fig. 3 and [0048-51])  
Kaga  in [0051] also teaches that S3160 of verifying a random-number biometric signature (“match the received biometric information”) can also be performed on the authentication client 1000 side, which is not shown in fig. 3.
Thus, (much like Raptopoulos, as discussed above) Kaga  teaches both authentication performed by the server 1100, which corresponds to Raptopoulos’s UAV service 120, and authentication performed by a client (“flight control system”), which corresponds to Raptopoulos’s portable electronic devices 102 A-B. 
Raptopoulos teaches the following,
receiving from a user an indication of a desired action; and 
As stated above, Raptopoulos in [0090] teaches that once the user is authenticated, user interface of fig. 3B may be accessed. Raptopoulos in [0091-92] teaches that the user interface of fig. 3B, which in the first two sentences of [0092] and also in fig. 3B allows a user to “Schedule New Flight” text in the flight scheduling region of user interface 304. This “Schedule New Flight” text enables the user to schedule a new flight (“receive from a user an indication of a desired action”). 
if the user is authorized to perform the desired action based on matching biometric information, encrypting the desired action and transmitting the encrypted action to a drone.
As discussed above, the user may be authenticated using the biometrics in order to “Schedule New Flight” (“if the user is authorized to perform the desired action based on matching biometric information”).  
Raptopoulos in [0125-126] teaches the restricted airspace in the control of the UAV 130 that limits the actions that a user may perform with the UAV 130, which corresponds to “if the user is authorized to performed desired action.”
Raptopoulos in [0047] teaches that the network 110 of fig. 1, used for communication between devices (e.g., 102 and UAVs 130) of fig. 1, may be a cellular network using GSM security, which includes encryption. 
Similarly, Tang, discussed further below, teaches a (drone) unmanned aerial vehicle UAV 102 communicating with a control platform 106 through an encrypted channel. (See  Tang, [0002] and [0030] teaching receiving commands by UAV 102, and fig. 2 and [0031-36] teaching establishing an encrypted channel between the UAV 102 and the control platform 106.)  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raptopoulos, which teaches an authentication for controlling a drone, where the authentication is performed between a portable electronic device 102 (client) and an application server / UAV service 120 that is based on biometrics and/or digital certificates,  with Kaga , which teaches the use of biometric (digital) certificates being used for authentication, by either a server or client, where the biometric data is stored in a certificate. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to utilize the biometric storage capability of a biometric certificate, as taught in Kaga , to store the biometric, which is not stored in the certificate in Raptopoulos.

Regarding claim 16, Raptopoulos,  Kaga, and Tang teach,
A computer readable medium having instructions stored thereon for configuring one or more computing devices to perform a method for controlling a drone system, the method comprising: 
Raptopoulos in fig. 1. teaches a payload transportation system 100 controlling UAVs 130A and 130B. (Raptopoulos, [0045]) 
Raptopoulos in [0045-46] and fig. 1 teach that the portable electronic devices 102 A-B include devices (“flight control system providing a user interface for controlling the drone system”) that can request, schedule, or facilitate payload transportation through various means. Portable electronic devices 102A-B can communicate with UAV service 120, UAV 130, and/or UAV station 140 either directly or indirectly through a network 110. As an example, portable electronic device 102A can communicate directly with or identify the payload carried by UAV 130A.
receiving biometric information from the user; 
matching the received biometric information to a previously generated user certificate, the user certificate associated with one or more actions the user is authorized to execute; and 
Raptopoulos in [0090] and [0149] teach the portable electronic device 102 (see fig. 1) (“flight control system”) can authenticate the user by validating his or her identity documents, verifying the user's biometric characteristics, verifying a digital certificate, or verifying an encryption key. Once the user is authenticated, user interface of fig. 3B may be accessed, which is discussed further below. Thus, Raptopoulos teaches authentication a user by verifying (“matching”) using digital certificates and biometrics.
 Similarly, Raptopoulos in [0051] teaches that the UAV service 120 may include application servers and message brokers, where the application servers can perform tasks such as processing and authorization, including real time authentication and authorization.  
Thus, Raptopoulos teaches that the biometric matching may be performed by either portable electronic device 102 (client), as discussed in [0090] or by the application server / UAV service 120, as discussed in [0051].
As indicated above, Raptopoulos does not appear to teach matching biometric information “to a previously generated user certificate,”
However, Kaga  teaches the above underlined feature, 
Please notice that the validation of the biometric information in [0035] of the applicant’s specification may be performed by a user device (client) or the certification server. 
Kaga  teaches the use of biometric certificates for authentication between a client (“a flight control system”) and a server. Kaga  in [0046] and fig. 3 teaches the authentication procedure, where the authentication server 1100 uses the biometric certificate 2041 to perform verification in S3160 (“match the received biometric information”) using the acquired biometric information S2030 (“receive biometric information”), from the authentication client 1000. (Kaga , fig. 3 and [0048-51])  
Kaga  in [0051] also teaches that S3160 of verifying a random-number biometric signature (“match the received biometric information”) can also be performed on the authentication client 1000 side, which is not shown in fig. 3.
Thus, (much like Raptopoulos, as discussed above) Kaga  teaches both authentication performed by the server 1100, which corresponds to Raptopoulos’s UAV service 120, and authentication performed by a client (“flight control system”), which corresponds to Raptopoulos’s portable electronic devices 102 A-B. 
Raptopoulos teaches the following,
receiving from a user an indication of a desired action; and 
As stated above, Raptopoulos in [0090] teaches that once the user is authenticated, user interface of fig. 3B may be accessed. Raptopoulos in [0091-92] teaches that the user interface of fig. 3B, which in the first two sentences of [0092] and also in fig. 3B allows a user to “Schedule New Flight” text in the flight scheduling region of user interface 304. This “Schedule New Flight” text enables the user to schedule a new flight (“receive from a user an indication of a desired action”). 
if the user is authorized to perform the desired action based on matching biometric information, encrypting the desired action and transmitting the encrypted action to a drone.
As discussed above, the user may be authenticated using the biometrics in order to “Schedule New Flight” (“if the user is authorized to perform the desired action based on matching biometric information”).  
Raptopoulos in [0125-126] teaches the restricted airspace in the control of the UAV 130 that limits the actions that a user may perform with the UAV 130, which corresponds to “if the user is authorized to performed desired action.”
Raptopoulos in [0047] teaches that the network 110 of fig. 1, used for communication between devices (e.g., 102 and UAVs 130) of fig. 1, may be a cellular network using GSM security, which includes encryption. 
Similarly, Tang, discussed further below, teaches a (drone) unmanned aerial vehicle UAV 102 communicating with a control platform 106 through an encrypted channel. (See  Tang, [0002] and [0030] teaching receiving commands by UAV 102, and fig. 2 and [0031-36] teaching establishing an encrypted channel between the UAV 102 and the control platform 106.)  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raptopoulos, which teaches an authentication for controlling a drone, where the authentication is performed between a portable electronic device 102 (client) and an application server / UAV service 120 that is based on biometrics and/or digital certificates,  with Kaga , which teaches the use of biometric (digital) certificates being used for authentication, by either a server or client, where the biometric data is stored in a certificate. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability to utilize the biometric storage capability of a biometric certificate, as taught in Kaga , to store the biometric, which is not stored in the certificate in Raptopoulos.


Claims 9-11, 14-15, 17-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos in view of Kaga, and in further view of Tang .

Regarding claim 9, Raptopoulos teaches the following, except for the underlined features,
The method of claim 8, further comprising: 
receiving the encrypted action at the drone; 
decrypting the encrypted action using a certificate stored on the drone; and 
executing the decrypted action.
Raptopoulos in the middle of [0110] teaches that after the portable electronic device receives a user input to select a takeoff location of the UAV. User interface 322 can provide one or more messages instructing the user to select a destination location for the UAV (“action from flight control system”). (See also, discussion above regarding Raptopoulos in [0092] teaching a user interface that includes “Schedule New Flight”)
As stated above, Raptopoulos in [0047] teaches that the network 110 of fig. 1, used for communication between devices (e.g., 102 and UAVs 130) of fig. 1, may be a cellular network using GSM security, which includes encryption (“receive an encrypted action … decrypt the encrypted action”). Thus, Raptopoulos teaches encryption and decryption of the communications, which include commands (“action”).
As discussed above, Raptopoulos in [0090] teaches the general use of digital certificates in authentication. However, the above recitation indicates that the decryption uses certificate information stored in the drone, which Raptopoulos does not appear to teach. 
However, Tang teaches the above features, including the underlined features,
Tang teaches a (drone) unmanned aerial vehicle UAV 102 communicating with a control platform 106 through an encrypted channel, where the encrypted channel sends commands (“encrypted action”) to the UAV 102. 
Specifically, Tang teaches receiving commands by UAV 102 (“receive an … action from the flight control system”) from the control platform 106. (Tang, last sentence of [0002] and [0030]) 
Tang in the middle of [0034] teaches the UAV 102 sending 312 (of fig. 3) its own certificate to the control platform 106. Thus, Tang teaches “a certificate stored on the drone.”
Tang in fig. 3 and specifically at the end of [0033] through [0034] teach the process of the UAV 102 and the control platform 106 authenticating each other and negotiating a secure (encrypted) communication channel, initially using public key cryptography, and then generating a session key shared by the UAV 102 and the control platform. (See Tang, fig. 2 and [0031-36])(See also Tang in [0027] which teaches that the use of public key cryptography (PKC) is based on the certificates to establish an encrypted channel.)
Thus, Tang teaches sending commands to a drone, and Tang teaches the use of a certificate that is stored in a drone to establish an encrypted channel used to send and decrypt the commands, which corresponds to “receive an encrypted action from the flight control system; decrypt the encrypted action using a certificate stored on the drone.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raptopoulos, which teaches an authentication for controlling a drone, where the authentication is performed between a portable electronic device 102 (client) and an application server / UAV service 120 that uses digital certificates in the  authentication, with Tang, which teaches the use of a certificate stored in a drone to create an encrypted channel, where the encrypted channel may be used to send commands to the drone.  One of ordinary skill in the art would have been motivated to perform such an addition to modify Raptopoulos’s encryption to further utilize a certificate to create the encrypted channel, as taught by Tang. 

	Regarding claim 10, Raptopoulos,  Kaga, and Tang teach,
The method of claim 9, wherein the certificate is a user's biometric certificate associated with authorized actions, and the method further comprises: 
determining if the decrypted action is one of the authorized actions associated with the user's biometric certificate used to decrypt the received encrypted action.
Claim 10 is rejected using the same basis of arguments used to reject claim 2 above.

Regarding claim 11, Raptopoulos,  Kaga, and Tang teach,
The method of claim 9, wherein certificate used to encrypt the action is a server certificate.
Claim 11 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 14, Raptopoulos,  Kaga, and Tang teach,
The method of claim 9, wherein the receiving the indication of the desired action from the user comprises: 
subsequent to matching the received biometric information to the previously generated user certificate, presenting to the user the one or more actions the user certificate is associated with that the user is authorized to execute; and 
receiving the indication of the desired action as a user selection from the presented one or more actions.
Claim 14 is rejected using the same basis of arguments used to reject claim 6 above.

Regarding claim 15, Raptopoulos,  Kaga, and Tang teach,
The method of claim 9, wherein receiving the indication of the desired action from the user comprises: 
receiving the indication of the desired action selected from a plurality of possible actions; and 
determining if the desired action is one of the one or more actions associated with the user certificate.
Claim 15 is rejected using the same basis of arguments used to reject claim 7 above.

Regarding claim 17, Raptopoulos teaches the following, except for the underlined features,
The computer readable medium of claim 16, wherein the method further comprises: 
receiving the encrypted action at the drone; 
decrypting the encrypted action using a certificate stored on the drone; and 
executing the decrypted action.
Raptopoulos in the middle of [0110] teaches that after the portable electronic device receives a user input to select a takeoff location of the UAV. User interface 322 can provide one or more messages instructing the user to select a destination location for the UAV (“action from flight control system”). (See also, discussion above regarding Raptopoulos in [0092] teaching a user interface that includes “Schedule New Flight”)
As stated above, Raptopoulos in [0047] teaches that the network 110 of fig. 1, used for communication between devices (e.g., 102 and UAVs 130) of fig. 1, may be a cellular network using GSM security, which includes encryption (“receive an encrypted action … decrypt the encrypted action”). Thus, Raptopoulos teaches encryption and decryption of the communications, which include commands (“action”).
As discussed above, Raptopoulos in [0090] teaches the general use of digital certificates in authentication. However, the above recitation indicates that the decryption uses certificate information stored in the drone, which Raptopoulos does not appear to teach. 
However, Tang teaches the above features, including the underlined features,
Tang teaches a (drone) unmanned aerial vehicle UAV 102 communicating with a control platform 106 through an encrypted channel, where the encrypted channel sends commands (“encrypted action”) to the UAV 102. 
Specifically, Tang teaches receiving commands by UAV 102 (“receive an … action from the flight control system”) from the control platform 106. (Tang, last sentence of [0002] and [0030]) 
Tang in the middle of [0034] teaches the UAV 102 sending 312 (of fig. 3) its own certificate to the control platform 106. Thus, Tang teaches “a certificate stored on the drone.”
Tang in fig. 3 and specifically at the end of [0033] through [0034] teach the process of the UAV 102 and the control platform 106 authenticating each other and negotiating a secure (encrypted) communication channel, initially using public key cryptography, and then generating a session key shared by the UAV 102 and the control platform. (See Tang, fig. 2 and [0031-36])(See also Tang in [0027] which teaches that the use of public key cryptography (PKC) is based on the certificates to establish an encrypted channel.)
Thus, Tang teaches sending commands to a drone, and Tang teaches the use of a certificate that is stored in a drone to establish an encrypted channel used to send and decrypt the commands, which corresponds to “receive an encrypted action from the flight control system; decrypt the encrypted action using a certificate stored on the drone.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Raptopoulos, which teaches an authentication for controlling a drone, where the authentication is performed between a portable electronic device 102 (client) and an application server / UAV service 120 that uses digital certificates in the  authentication, with Tang, which teaches the use of a certificate stored in a drone to create an encrypted channel, where the encrypted channel may be used to send commands to the drone.  One of ordinary skill in the art would have been motivated to perform such an addition to modify Raptopoulos’s encryption to further utilize a certificate to create the encrypted channel, as taught by Tang. 

Regarding claim 18, Raptopoulos,  Kaga, and Tang teach,
The computer readable medium of claim 16, wherein the certificate is a user's biometric certificate associated with authorized actions, and the method further comprises: 
determining if the decrypted action is one of the authorized actions associated with the user's biometric certificate used to decrypt the received encrypted action.
Claim 18 is rejected using the same basis of arguments used to reject claim 2 above.

Regarding claim 19, Raptopoulos,  Kaga, and Tang teach,
The computer readable medium of claim 16, wherein certificate used to encrypt the action is a server certificate.
Claim 19 is rejected using the same basis of arguments used to reject claim 3 above.

Regarding claim 22, Raptopoulos,  Kaga, and Tang teach,
The computer readable medium of claim 16, wherein the receiving the indication of the desired action from the user comprises: 
subsequent to matching the received biometric information to the previously generated user certificate, presenting to the user the one or more actions the user certificate is associated with that the user is authorized to execute; and 
receiving the indication of the desired action as a user selection from the presented one or more actions.
Claim 22 is rejected using the same basis of arguments used to reject claim 6 above.

Regarding claim 23, Raptopoulos,  Kaga, and Tang teach,
The computer readable medium of claim 16, wherein receiving the indication of the desired action from the user comprises: 
receiving the indication of the desired action selected from a plurality of possible actions; and 
determining if the desired action is one of the one or more actions associated with the user certificate.
Claim 23 is rejected using the same basis of arguments used to reject claim 7 above.


Claims 4-5, 12-13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raptopoulos, in view of Kaga, in view of Tang, and further in view of  Trusted BWI: Privacy and Trust Enhanced Biometric Web Identities to Albahdalet al. (2013) (hereinafter Albahdalet).
	
Regarding claim 4, Kaga  teaches the following except for the underlined features,
The drone system of claim 1, wherein certificate used to encrypt the action is a user's biometric certificate.
As discussed above, Kaga teaches a biometric certificate used for authentication, however, Kaga  does not appear to teach using the biometric certificate to also perform the encryption.
However, Albahdalet teaches the above features,
Albahdalet teaches integrating biometrics into an X.509 certificate (“biometric certificate”). (Albahdalet in the first paragraph, col. 1, of page 3) 
One of skill in the art knows that a X.509 certificate is also used for the purpose of establishing a secure channel, which is used to encrypt messages (“encrypt the action”).
Albahdalet also teaches using PKI infrastructure including the conventional use of public and private keys for digital signatures and asymmetric encryption to prevent a man in the middle attack. However, Albahdalet further teaches the use of the biometrics stored in the certificate to further establish the identities of the parties performing communication. (Albahdalet, page 2, col. 2, last paragraph) Albahdalet further teaches the use of public keys, including a conventional public key. (Kaga , page 3, col. 2, under heading “2.1”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kaga , which teaches the use of biometric (digital) certificates being used for authentication, by both a server or client, where the biometric data is stored in a certificate, with Albahdalet, which also teaches a biometric certificate in the form of an X.509 certificate that is also used for encryption. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of using the biometric certificate to perform biometric authentication and also to perform encryption.

Regarding claim 5, Tang teaches,
The drone system of claim 4, wherein the flight control system is further configured to encrypt the transmission of the encrypted action to the drone using a server certificate.
	Tang in [0034] teaches that both the UAV 102 and the control platform 106 include certificates both of which may be verified by a trusted certificate authority because they are signed by the certificate authority.
	Tang in [0027] teaches a PKI certificate mechanism provides an infrastructure for secure and standardized key management. The core of the PKI certificate mechanism lies in the management of digital certificates, including the issue, distribution, update, and cancellation of such certificates. In accordance with the present embodiment, the digital certificates are compliant with ITU-T X509 standards.
The examiner interprets either certificate as a server certificate because both are authenticated by a certificate authority, and because the certificates are managed and issued by a standard.

Regarding claim 12, Raptopoulos,  Kaga, and Tang teach,
The method of claim 9, wherein certificate used to encrypt the action is a user's biometric certificate.
Claim 12 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 13, Raptopoulos,  Kaga, and Tang teach,
The method of claim 12, further comprising encrypting the transmission of the encrypted action to the drone using a server certificate.
Claim 13 is rejected using the same basis of arguments used to reject claim 5 above.

Regarding claim 20, Raptopoulos,  Kaga, and Tang teach,
The computer readable medium of claim 16, wherein certificate used to encrypt the action is a user's biometric certificate.
Claim 20 is rejected using the same basis of arguments used to reject claim 4 above.

Regarding claim 21, Raptopoulos,  Kaga, and Tang teach,
The computer readable medium of claim 20, wherein the method further comprises encrypting the transmission of the encrypted action to the drone using a server certificate.
Claim 21 is rejected using the same basis of arguments used to reject claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495